DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12 in the reply filed on 05/17/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 13 include basic antenna elements including ‘two antennas, microstrip feed, ground plane, a first cavity and a second cavity’ and thus would not be a search burden; and further, that any art found for Group I would apply for Group II because they are both in the H01Q 21 classifications. This is not found persuasive because first, the Examiner notes that Group I includes additional classification and that classifications of the groups are not a strict list of the areas that searching would need to be performed. In addition, H01Q 21 includes approximately over 150,000 references; further narrowing the search results down to list of basic elements the Applicant lists includes several thousands of reference. Furthermore, Group II does not even include any fluid line structure or function and is further directed towards the stacked substrate structure, thus the vast references and/or rejections that Group II may be rejected by would not be appropriate for Group II thus any art found for Group I would certainly not likely apply to Group II, and vice-versa. Consequently Group III provides only some function to provide a fluid without fluid line structure and less antenna elemental structure than Groups I and II; accordingly, different prior art references and/or rejections would apply to Group III, which would not for Group I and II. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-12 interchangeably and/or alternatively utilize the terms “antennas” and “antenna elements” which causes confusion as to what the terms refer to in the claimed invention and does not make clear the claimed subject matter. For example, claim 1 recites “an array of antenna elements disposed on a substrate, wherein the array comprises antennas aligned in rows and columns” however later recites “wherein the microstrip feed is configured to…couple to each antenna element of the array of antenna elements”. Later the claim recites “for each antenna element and located below the respective antenna element”. Appropriate correction is required.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The antenna arrangement and configuration provides a unique antenna structure and deflection function for the antenna for steering a beam not realized by the prior art of record.
For example, Brown (US 6927745 B2) teaches an antenna array (e.g., see FIGS. 2-7), comprising: an array of antenna elements (e.g., see 40, 140) disposed on a substrate (e.g., see all substrates/layers including 23, 125), wherein the array comprises antennas aligned in rows and columns (as shown), wherein each row comprises at least two antennas and each column comprises at least one antenna; a feed (e.g., see 42) within the substrate, wherein the feed is connected to each antenna element of the array of antenna elements; a ground plane (e.g., see 150) within the substrate; for each antenna element and located below the respective antenna element within the substrate (as shown): a cavity (e.g., see 70, 170, 270 and FIG. 5) disposed between the ground plane and feed; a plurality of fluid lines (e.g., see lines in FIG. 5), wherein there is multiple fluid lines for each column which are coupled to the cavities of the column; and wherein at least one fluid line is configured to selectively add or remove fluid from the cavities coupled to the fluid line and cause a deflection of the ground plane in a region of the cavities coupled to the fluid line (e.g., see claim 4-6).
However Brown does not teach a microstrip feed within the substrate, wherein the microstrip feed is configured to electromagnetically couple to each antenna element of the array of antenna elements, and a second cavity disposed on the other side of the ground plane from the first cavity, wherein there is one respective fluid line for each column and the respective fluid line is coupled to one of the first cavities and the second cavities of the column.
 For example, Rawnick teaches an antenna can include at least one antenna element (102) to which a fluid dielectric (114) is magnetically and electrically coupled. The antenna element (102) is preferably a conductive wire or patch disposed on a dielectric substrate (104), a fluid control system (116, 118, 120) can be provided responsive to a control signal (124) for selectively varying a volume of the fluid dielectric (114) coupled to the antenna element (102). However Rawnick does not teach the uniquely claimed antenna structure and arrangement for steering a beam. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luk (US 9960793 B2) teaches a patch antenna having a substrate layer including a hollow thermoplastic structure filled with a fluid.
CN106910993A teaches a microfluidic control adjustable micro-strip patch antenna.
Rawnick (US 20050017905 A1) teaches an antenna system with a dynamically adjustable ground plane spacing including a radiating element array having ground plane spaced from radiating elements and dielectric structure containing a fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845